Citation Nr: 9916637	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee patella injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a back disability 
secondary to service-connected residuals of a right knee 
patella injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to March 
1966, and from December 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board notes that the veteran's case 
was remanded for further development in June 1997.  While in 
a remand status, the veteran was awarded a 10 percent 
disability rating for residuals of a right knee patella 
injury.  The case was returned to the Board for appellate 
review in March 1999.


REMAND

The Board remanded the veteran's case in June 1997 in order 
to obtain new VA examinations and any additional pertinent 
medical records that were available.  The veteran's service-
connected right knee disability was to be evaluated using the 
criteria found in Deluca v. Brown, 8 Vet. App. 202 (1995).  
Further, the RO was to consider service connection for the 
veteran's back disability, applying the analysis in Allen v. 
Brown,  7 Vet. App. 439 (1995).  

The veteran was afforded VA orthopedic examinations in 
December 1997.  The examination of the right knee addressed 
the DeLuca criteria.  However, the examination of the 
veteran's back was inadequate.  Initially, the examiner found 
that the veteran's low back pain was more likely than not 
secondary to his service-connected right knee disability.  No 
further comment or substantiation of this opinion was 
provided.

In March 1998, the adjudication officer requested that the 
examiner provide a rationale for the December 1997 opinion.  
Specifically, the memo detailed contrary evidence contained 
in the record, dating from 1966 to 1986.  The memo stated 
that there was "no objective medical evidence to show that 
the right knee disability in any way caused the veteran to 
fall or otherwise injure his back."  The examiner was asked 
to specifically identify how the veteran's service-connected 
disability caused or aggravated the veteran's back condition.

In response to the memo, the examiner provided an addendum 
opinion, dated in March 1998.  The examiner stated that, upon 
further review of the claims file, the veteran's first back 
injury preceded his active duty service time and  therefore 
occurred before his knee injury.  The examiner then provided 
a vague diagnosis that the veteran's low back pain was not 
likely related to his service-connected knee injury.  The 
examiner made no explicit findings as to whether the 
veteran's service-connected right knee disability aggravated 
the veteran's back condition.

In a rating decision dated in November 1998, the veteran was 
granted a compensable (10 percent) rating for his right knee 
disability.  The rating decision stated that this was a grant 
of benefits sought on appeal in regard to this issue.  The 
veteran's claim for service connection for a back disability 
was not addressed in the rating decision.  The rating 
decision was legally deficient in stating that the increase 
to 10 percent represented a grant of benefits on appeal for 
that issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (On a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  Accordingly, the veteran must 
be advised that the rating increase did not represent a 
complete grant of benefits sought.

The veteran was then issued a supplemental statement of the 
case in November 1998 with the only issue addressed being 
that of service connection for a back disability.  The 
supplemental statement of the case stated that the VA 
examiner did not conclude that the veteran's service-
connected right knee disability had aggravated his low back 
condition.  No mention was made of Allen in the reasons and 
bases.  

The Board notes that the veteran submitted a statement, dated 
in December 1994, from a VA doctor which provided a nexus 
between the veteran's right knee disability and his back 
disability.  The doctor made several statements that have not 
been adequately addressed.  He stated, "[a]s a result of his 
knee injury, Mr. [redacted]'s [sic] knee gives out on him, and 
he developed a herniated intervertebral disc requiring 
surgery.  He continued to have problems with his knee which 
adversely affected his back resulting in complications 
requiring a second back operation."  The veteran had 
previously identified the same VA doctor as having opined 
that there was a connection between his right knee disability 
and his back condition when he submitted his claim in October 
1993.  Moreover, the doctor was listed on discharge summaries 
for periods of hospitalization for the veteran in October 
1993 and June 1994.

As noted previously, the Board finds that the VA orthopedic 
examination in regard to the veteran's back was inadequate.  
Moreover, the lack of a specific finding regarding 
aggravation of the veteran's back disability cannot be relied 
upon to deny his claim.  Hampton v. Gober, 10 Vet. App. 481, 
482 (1997); cf. Wisch v. Brown, 8 Vet. App. 139, 140 (1995) 
(per curiam order) (claim for service connection based on 
aggravation of preexisting condition was remanded by United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) because VA examination relied 
on by Board did not specifically address whether appellant's 
condition was aggravated by service.)

Accordingly, in order to fairly adjudicate the veteran's 
claims, the Board must REMAND this case for the following 
actions:

1.  The veteran should be contacted and 
informed that the rating decision of 
November 1998 did not constitute a 
complete grant of the benefits sought on 
appeal in regard to an increased rating 
for his right knee disability.  The 
veteran should be advised that he may 
submit additional evidence in support of 
his claim for an increased rating.

2.  The report of the veteran's December 
1997 VA examination for the back should 
be returned to that examiner for further 
review.  If that examiner is unavailable 
or unwilling to perform the review, then 
a different examiner should be used and 
the veteran afforded a new examination.  
The examiner is requested to provide an 
opinion whether it is at least as likely 
as not that any currently diagnosed back 
disability has been increased in severity 
as the result of the veteran's service 
connected right knee disability.  A 
complete rationale must be included with 
any opinion provided.  The report of the 
examination review/examination should be 
typed.  The claims file and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
conducting the requested studies.

3.  After the development requested has 
been completed, the RO should review the 
examination review/examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After the above, the RO should 
undertake any further indicated 
development and should readjudicate the 
issues of entitlement to an increased 
rating for service-connected residuals of 
a right knee patella injury and service 
connection for a back disability 
secondary to the right knee disability.  
The provisions of Allen v. Brown,  7 Vet. 
App. 439 (1995) must be considered.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



